DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/08/2022 were filed after the mailing date of the Non-Final Rejection on 8/23/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 1/24/2022 have been fully considered but they are not persuasive.
Applicant argues with regards to independent claims 11 and 23 that Tulloch’s PE element 108 is not coated on an inside surface of the two-pane insulated glass window unit but is instead “located between outside pane 102 and center pane 104.” Tulloch, 7:14-17 (underlining added for emphasis).
Examiner respectfully disagrees.  The singular elements recited by the claims are not required by Applicant’s claim language to be exclusive.  The preamble word “comprising” is open-ended and thus does not require the exclusivity of the recited elements, but allows the reference or combination of references to contain other elements as well. Additionally, “[t]he word ‘comprising’ transitioning In Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 74 USPQ2d 1586 (Fed. Cir. 2005).  See also Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (“like the term comprising,’ the terms containing’ and mixture’ are open-ended.”), Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) (“The transition comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps.”); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997). (MPEP §2111.02.)

Applicant can further argue as for Kang, the Office Action does not state a motivation for a person of skill in the art at the time of the invention to replace the structure of Tulloch with an organic structure of Kang.
Examiner respectfully disagrees.  Applicant has merely alleged that no reason was provided or no reason exists, and has not provided any evidence or argument directed to how the identified reason in the first action fails to meet the legal requirements of a reason to combine as set forth by KSR.  Further, motivation was provided in all present and previous combinations of references.  Although a specific motivation may not have been explicitly stated within one of the references, the motivation was not improper, and provided in accordance with the Teaching-Suggestion-Motivation Test (TSM).  As such, Examiner's use of these facts as a motivation statement is in compliance with the requirements of the TSM test, since the Teaching-Suggestion-Motivation (TSM) test should be flexibly applied and the teaching, KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (US 2007); Ortho-McNeil Pharm., Inc. v. Mylan Lab., Inc., 520 F.3d 1358, 86 U.S.P.Q.2d 1196 (Fed. Cir. 2008); Ex Parte Kubin, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007).

With regards to claim 23 applicant argues that Tulloch dies not teach a photovoltaic component coated monolithically on top of an electrochromic component. Tulloch states that there is an “intervening space is then filled with an electrolyte containing a redox couple.” Tulloch, 11:3-6.
Examiner respectfully disagrees.  The electrolyte layer is part of the electrochromic coating structure 304.  Electrolyte layers are common structures in electrochromic device that assist in the transition of electrochromic master from the act to bleach states and back.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

Claims 11-15 and 23-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tulloch et. al. (US 6,297,900) view of Kang et. al. (US 2011/0108116).

Regarding claim 11 Tulloch teaches (fig. 1) a two-pane insulated glass window unit (IGU) comprising:
an outer pane on a sun-ward (102) side of the window unit (col. 7, lines 7-13);
an inner pane on an opposite side (106) of the outer pane from the sun-ward side of the window unit (col. 7, lines 7-13);
where the outer pane is coated on an inside surface of the two-pane insulated glass window unit (IGU) with a photovoltaic module (108) including one or more cells (col.5, lines 34-39) connected in series and/or parallel (col. 7, lines 14-16), 
and where the inner pane is coated on an inside surface of the two-pane insulated glass window unit (IGU) with a single-polarity electrochromic (110) element (col. 7, lines 14-16; col. 8, lines 6-20),
the outer pane and the inner pane being electrically connected such that a voltage produced by the photovoltaic module, when illuminated, drives the electrochromic element into a low visible light transmission (VLT) state (col. 1, lines 5-16);
a power source (col. 6, lines 42-49); 
and a polarity inverter between the power source and the single-polarity electrochromic element (col.8, lines 43-60).

Kang teaches where the photovoltaic module is made from an organic material (para. 0034).
It would have been obvious to one having ordinary skill in the art to modify the photovoltaic modal as taught by Tulloch with the organic structure as taught by Kang for the benefit of increased solar efficiency.

Regarding claim 12 Tulloch teaches (fig. 1) a two-pane insulated glass window unit (IGU), further comprising manual controls, where the power source is a battery such that the two-pane insulated glass window unit (IGU) is configured to be completely self-contained and self-powered (col. 6, lines 42-49).

Regarding claim 13 Tulloch teaches (fig. 1) a two-pane insulated glass window unit (IGU) where the outer pane and the inner pane are electrically connected and include the manual controls and the battery in parallel such that the single-polarity electrochromic element can be driven to a dark state in an absence of a photovoltage using power from the battery (col. 6, lines 42-49).
Regarding claim 14 Tulloch as modified by Kang teaches (fig. 1) a two-pane insulated glass window unit (IGU) where the organic photovoltaic module charges the battery (col.6, lines 41-50).



Regarding claim 23 Tulloch teaches (fig. 1) a flexible plastic film comprising:
a transparent substrate (102; col. 7, lines 7-13);
an electrochromic component (304; col. 10, lines 49-65);
a semitransparent organic photovoltaic component coated (302) monolithically on top of the electrochromic component ( col. 10, lines 49-65);
a common transparent conducting electrode layered (316) between the electrochromic component and the semitransparent photovoltaic component (col. 10 line 66 – col. 11 line 10), 
the common transparent conducting electrode connecting photovoltaic cell(s) (anode) of the semitransparent photovoltaic component and an electrochromic device (cathode) of the electrochromic component (col. 10 line 66 – col. 11 line 10), 
a photovoltaic cathode of the semitransparent photovoltaic component being electrically connected with an electrochromic anode of the electrochromic component (col. 10 line 66 – col. 11 line 10);
a power source (col. 6, lines 42-49); 

Tulloch does not teach where the photovoltaic module is made from an organic material and the substrate is flexable.
Kang teaches where the photovoltaic module is made from an organic material and that the substrate is flexable (para. 0034; 0041).
It would have been obvious to one having ordinary skill in the art to modify the photovoltaic modal as taught by Tulloch with the organic structure as taught by Kang for the benefit of increased solar efficiency

Regarding claim 24 Tulloch as modified by Kang teaches (fig. 1) a flexible plastic film where the power source includes a battery (col. 6, lines 42-49),
the flexible plastic film further comprising one or more switching elements (col.8, lines 43-60),
where the electrochromic component is configured to be driven to a dark state by the battery in an absence of a photovoltage (col. 6, lines 42-49).

Regarding claim 25 Tulloch as modified by Kang teaches (fig. 1) a flexible plastic film where the power source includes a battery (col. 6, lines 42-49),
the flexible plastic film further comprising one or more switching elements (col.8, lines 43-60),
where the semitransparent organic photovoltaic component charges the battery (col. 6, lines 42-49).

Claims 16 - 22 and 27-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tulloch et. al. (US 6,297,900) view of Kang et. al. (US 2011/0108116) in further view of Han et. al. (US 2013/0100675)

Regarding claim 16 Tulloch teaches (fig. 1) a two-pane insulated glass window unit (IGU) except where the power source further includes a building power line.
Han teaches where the power source further includes a building power line (para. 30 and 54).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the EC window as taught by Tulloch with the integrating powering system as taught by Han for the benefit of emergency power back up in the event of low battery and PV power.

Regarding claim 17 Tulloch teaches (fig. 1) a two-pane insulated glass window unit (IGU), further comprising automatic controls,
where the power source is a battery (col.6, lines 41-50), 
and where the outer pane and the inner pane are electrically connected and include the automatic controls (col. 9, line 63 – col. 10 line 19), 
and the two-pane insulated glass window unit (IGU) can be configured to be self-contained and self-powered (col.6, lines 41-50).
Tulloch does not teach a building power line in parallel utilized in an absence of a photovoltage.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the EC window as taught by Tulloch with the integrating powering system as taught by Han for the benefit of emergency power back up in the event of low battery and PV power.
Tulloch as modified by Han teaches that the single-polarity electrochromic element can be driven to a dark state in an absence of a photovoltage using building power (col. 6, lines 42-49).

Regarding claim 18 Tulloch teaches (fig. 1) a two-pane insulated glass window unit (IGU) except where the power source includes a building power line.
Han teaches where the power source further includes a building power line (para. 30 and 54).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the EC window as taught by Tulloch with the integrating powering system as taught by Han for the benefit of emergency power back up in the event of low battery and PV power.

Regarding claim 19 Tulloch teaches (fig. 1) a two-pane insulated glass window unit (IGU) except where the polarity inverter is configured to enable the organic photovoltaic module to supply power to the building power line in order to provide power to one of a building, a local microgrid, and a power grid.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the power system as taught by Tulloch to include the photovoltaic output to the power grid for the benefit of reducing power utilization of the building from the power grid.

Regarding claim 20 Tulloch as modified by Han teaches (fig. 1) a two-pane insulated glass window unit (IGU) where the polarity inverter is configured to enable power from the building power line to be used to speed a bleaching process of the single-polarity electrochromic element (col. 9, line 63 – col. 10 line 19; (speed of bleaching is dependent on the current available and end transparence of the system.  The utilization of solar or battery or both for the delta transparence will be determined by the solar conditions at the time).

Regarding claim 21 Tulloch as modified by Han teaches (fig. 1) a two-pane insulated glass window unit (IGU), further comprising manual controls (col. 6, lines 42-49),
where the outer pane and the inner pane are electrically connected and include the manual controls and the building power line in parallel such that the single-polarity electrochromic element can be driven to a dark state in an absence of a photovoltage using building power (col. 6, lines 42-49).

Regarding claim 22 Tulloch as modified by Han teaches (fig. 1) a two-pane insulated glass window unit (IGU), further comprising automatic controls,
where the outer pane and the inner pane are electrically connected and include the automatic controls and the building power line in parallel such that the single-polarity electrochromic element can be driven to a dark state in an absence of a photovoltage using building power (col. 6, lines 42-49).


Regarding claim 27 Tulloch as modified by Kang teaches (fig. 1) a flexible plastic film except where the power source includes a power line configured to be connect to a building power line (col.8, lines 43-60).
the flexible plastic film further comprising one or more switching elements, wherein the electrochromic component is configured to be driven to a dark state by power supplied by the power line in an absence of a photovoltage.
Han teaches here the power source includes a power line configured to be connect to a building power line, the flexible plastic film further comprising one or more switching elements, wherein the electrochromic component is configured to be driven to a dark state by power supplied by the power line in an absence of a photovoltage (para. 30 and 54).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the EC window as taught by 

Regarding claim 28 Tulloch as modified by Kang teaches (fig. 1) a flexible plastic film where one or more switching elements (col.8, lines 43-60)
Tulloch does not teach where power source includes a power line configured to be connect to a building power line and where the polarity inverter is configured to enable the semitransparent organic photovoltaic component to supply power to the building power line in order to provide power to one of a building, a local microgrid, and a power grid.
Han teaches where power source includes a power line configured to be connect to a building power line and where the polarity inverter is configured to enable the semitransparent organic photovoltaic component to supply power to the building power line in order to provide power to one of a building, a local microgrid, and a power grid (para. 30 and 54).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the EC window as taught by Tulloch with the integrating powering system as taught by Han for the benefit of emergency power back up in the event of low battery and PV power.

Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Claim 26 is objected to for containg the further limitations of an ion conductor layer and a bulk heterojunction (BHJ) on the first contact layer.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E TALLMAN whose telephone number is (571)270-3958. The examiner can normally be reached Monday-Friday 10 a.m. -6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Robert E. Tallman/           Primary Examiner, Art Unit 2872